DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/15/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 27 and 37 are objected to because of the following informalities:
In claim 27, line 1, “herein” should read “wherein”.
In claim 27, line 3, “second channel” should read “third channel”.
In claim 37, line 1, “herein” should read “wherein”.
In claim 37, line 3, “second channel” should read “third channel”.
Appropriate corrections are required in order to avoid possible 112 issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ley et al. (US 2008/0278020, hereinafter “Ley”) in view of Filatov et al. (US 2011/0234033, hereinafter “Filatov”).

Regarding claim 20, Ley discloses a flux machine (para. [0015], see figs. 1, 2, 3A) comprising: 
a stator (101) having a plurality of electrical core-coil assemblies (112), each of the plurality of electrical core-coil assemblies (112) including a core (128) and a corresponding coil (122), each core (128) being formed from a first core portion (128a) and a second core portion (128b), each core (128) being separate and distinct (see figs. 1 & 3A) from all of the other cores (128) of the plurality of electrical core-coil assemblies (112); and
a rotor (102) having a plurality of sets of magnets (108a, 108b, 110), each of the plurality of sets of magnets including a first magnet (108a), a second magnet (108b) and a third magnet (110), wherein a first one of the plurality of sets of magnets (see fig. 2) is configured to be positioned adjacent (see fig. 2) to a first one of the plurality of electrical core-coil assemblies (112) such that pole faces of the same polarity (S, see fig. 2) of the first magnet (108a), the second magnet (108b) and the third magnet (110) face toward (see fig. 2) the first one of the plurality of the plurality of electrical core-coil assemblies 
(112), the pole faces of the same polarity (S) of the first magnet (108a) and the second magnet (108b) facing toward each other (see fig. 2); and the pole face of the same polarity (S) of the third magnet (110) being perpendicular (see fig. 2) to the pole faces of the same polarity (S) of the first magnet (108a) and the second magnet (108b).

    PNG
    media_image1.png
    379
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    422
    media_image2.png
    Greyscale

Ley does not disclose the first core portion including a first plurality of laminations stacked in a first direction, the second core portion including a second plurality of laminations stacked in a second direction generally perpendicular to the first direction.

However, Filatov teaches a stator (see fig. 1, paras. [0045-0052]) including a first core portion (50) comprising a first plurality of laminations stacked in a first direction (orthogonal to the axial 

    PNG
    media_image3.png
    662
    457
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have in Ley’s flux machine the first core portion including a first plurality of laminations stacked in a first direction and the second core portion including a second plurality of laminations stacked in a second direction generally perpendicular to the first direction, in order to reduce the effects of eddy currents, as taught by Filatov ([0052]).

Regarding claim 21, Ley in view of Filatov discloses the flux machine of claim 20. Ley does not disclose wherein the first direction is a radial direction and the second direction is an axial direction.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have in the flux machine of Ley in view of Filatov, the first direction to be a radial direction and the second direction to be an axial direction, in order to reduce the effects of eddy currents, as taught by Filatov ([0052]).

Regarding claim 22, Ley in view of Filatov discloses the flux machine of claim 20, wherein the first direction (radial, by applying Filatov’s teachings, see claim 20 rejection) is generally parallel to the pole faces (see dashed lines “X” in annotated fig. 2 below) of the first magnet (108a) and the second magnet (108b), and generally perpendicular to the pole face (see dashed line “Y” in annotated fig. 2 below) of the third magnet (110).

    PNG
    media_image4.png
    533
    498
    media_image4.png
    Greyscale

Regarding claim 23, Ley in view of Filatov discloses the flux machine of claim 20, wherein the second direction (axial, by applying Filatov’s teachings, see claim 20 rejection) is generally parallel to the pole face (see dashed line “Y” in annotated fig. 2 below) of the third magnet (110) and generally perpendicular to the pole faces (see dashed lines “X” in annotated fig. 2 below) of the first magnet (108a) and the second magnet (108b).

    PNG
    media_image5.png
    532
    498
    media_image5.png
    Greyscale


Regarding claim 24, Ley in view of Filatov discloses the flux machine of claim 20. Ley does not disclose that the first plurality of laminations of each is coupled to the second plurality of laminations such that a portion of each of the first plurality of laminations contacts one of the second plurality of laminations.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have in the flux machine of Ley in view of Filatov, the above recited arrangement, in order to reduce the effects of eddy currents, as taught by Filatov ([0052]).

Regarding claim 25, Ley in view of Filatov discloses the flux machine of claim 20, wherein the first plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a first channel (see annotated fig. 3B), and wherein a first portion (see annotated fig. 3B) of each coil (122) is at least partially disposed within the first channel (see annotated fig. 3B) of its core (128).

    PNG
    media_image6.png
    499
    557
    media_image6.png
    Greyscale

Regarding claim 26, Ley in view of Filatov discloses the flux machine of claim 25, wherein the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a second channel (see annotated fig. 3B above), and wherein a second portion (see annotated fig. 3B above) of each coil (122) is at least partially disposed within the second channel (see annotated fig. 3B above) of its core (128).

Regarding claim 27, Ley in view of Filatov discloses the flux machine of claim 26, wherein the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a third channel (see annotated fig. 3B above), and wherein a third portion (see annotated fig. 3B above) of each coil (122) is at least partially disposed within the second channel (see annotated fig. 3B above) of its core (128).

Regarding claim 28, Ley in view of Filatov discloses the flux machine of claim 27, wherein the first channel (see annotated fig. 3B above) defined by the first plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) is generally perpendicular to the second channel (see annotated fig. 3B above) and the third channel (see annotated fig. 3B above) defined by the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection).

Examiner’s Note: By applying Filatov’s teachings into Ley’s stator core, the first plurality of laminations will be located in the upper portion of the core (see “50” in Filatov’s fig. 1, which would be equivalent to the “first channel” area annotated in fig. 3B below) while the second plurality of laminations will be located in the left (42) and right (46) sides (which would be equivalent to the “second channel” and “third channel” areas annotated in fig. 3B below).

    PNG
    media_image6.png
    499
    557
    media_image6.png
    Greyscale



Regarding claim 29, Ley in view of Filatov discloses the flux machine of claim 20, wherein the first core portion (128a) of each core includes (i) a first peripheral portion (right edge when looking from a side view, see “FPP” in annotated fig. 3B) disposed about a first portion of a periphery of its corresponding coil (122) and (ii) a first central portion (lower central edge, see “FCP” in annotated fig. 3B) disposed within its corresponding coil (122), and wherein the second core portion (128b) of each core includes (i) a second peripheral portion (left edge, see “SPP” in annotated fig. 3B) disposed about a second portion of the periphery of its corresponding coil (122), (ii) a third peripheral portion (right edge, see “TPP” in annotated fig. 3B) disposed about a third portion of the periphery of its corresponding coil (122), and (iii) a second central portion (lower central edge, see “SCP” in annotated fig. 3B) disposed within its corresponding coil (122).

    PNG
    media_image7.png
    470
    640
    media_image7.png
    Greyscale


Claims 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ley et al. (US 2008/0278020, hereinafter “Ley”) in view of Filatov et al. (US 2011/0234033, hereinafter “Filatov”) and Favre (US 3,242,404).

Regarding claim 30, Ley discloses a flux machine (para. [0015], see figs. 1, 2, 3A) comprising: 
a stator (101) having a plurality of electrical core-coil assemblies (112), each of the plurality of electrical core-coil assemblies (112) including a core (128) and a corresponding coil (122), each core (128) being formed from a first core portion (128a) and a second core portion (128b), each core (128) being separate and distinct (see figs. 1 & 3A) from all of the other cores (128) of the plurality of electrical core-coil assemblies (112); and

(112), the pole faces of the same polarity (S) of the first magnet (108a) and the second magnet (108b) facing toward each other (see fig. 2); and the pole face of the same polarity (S) of the third magnet (110) being perpendicular (see fig. 2) to the pole faces of the same polarity (S) of the first magnet (108a) and the second magnet (108b).

    PNG
    media_image1.png
    379
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    422
    media_image2.png
    Greyscale

 the first core portion including a first plurality of laminations stacked in a first direction, the second core portion including a second plurality of laminations stacked in a second direction generally perpendicular to the first direction. Also, in Ley’s flux machine the recited structural limitations of the rotor and stator are inverted. However, the terms “rotor” and “stator” imply only the function of these electromagnetic elements in regards to which one rotates and which one remains stationary.

Filatov teaches (see fig. 1, paras. [0045-0052]) a first core portion (50) comprising a first plurality of laminations stacked in a first direction (orthogonal to the axial direction, therefore radial, [0047]) and a second core portion (“42” and/or “46”) including a second plurality of laminations ([0045]) stacked in a second direction (axial, [0045]) generally perpendicular to the first direction (radial).

    PNG
    media_image3.png
    662
    457
    media_image3.png
    Greyscale



In regards to the recited structural limitations of the rotor and stator being inverted in Ley’s flux machine, it is well-known in the art to exchange a rotor with a stator and/or to interchange their functions, as evidenced by Hagenlocher et al. (US 2012/0319526, see [0048]), Dunn (US 2002/0067102, see [0020]), Calley et al. (US 2009/0206693, see [0073]) and Petersen (US 4,535,714, col. 3, lines 40-48).

Furthermore, Favre teaches (col. 7, lines 67-75, col. 8, lines 1-22) interchanging the rotor and stator functions, in order to provide better cooling for the windings and produce high power at relatively low speed and small dimensions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interchange Ley’s rotor and stator functions and use the stator as the rotor and vice versa, in order to provide better cooling for the windings and produce high power at relatively low speed and small dimensions, as taught by Favre (col. 7, lines 67-75, col. 8, lines 1-22).

Regarding claim 31, Ley in view of Filatov and Favre discloses the flux machine of claim 30. Ley does not disclose wherein the first direction is a radial direction and the second direction is an axial direction.

However Filatov further discloses that the first direction is a radial direction (orthogonal to the axial direction, therefore radial, [0047]) and the second direction is an axial direction ([0045]).



Regarding claim 32, Ley in view of Filatov and Favre discloses the flux machine of claim 30, wherein the first direction (radial, by applying Filatov’s teachings, see claim 20 rejection) is generally parallel to the pole faces (see dashed lines “X” in annotated fig. 2 below) of the first magnet (108a) and the second magnet (108b), and generally perpendicular to the pole face (see dashed line “Y” in annotated fig. 2 below) of the third magnet (110).

    PNG
    media_image4.png
    533
    498
    media_image4.png
    Greyscale

Regarding claim 33, Ley in view of Filatov and Favre discloses the flux machine of claim 30, wherein the second direction (axial, by applying Filatov’s teachings, see claim 20 rejection) is generally parallel to the pole face (see dashed line “Y” in annotated fig. 2 below) of the third magnet (110) and 

    PNG
    media_image5.png
    532
    498
    media_image5.png
    Greyscale


Regarding claim 34, Ley in view of Filatov and Favre discloses the flux machine of claim 30. Ley does not disclose that the first plurality of laminations of each is coupled to the second plurality of laminations such that a portion of each of the first plurality of laminations contacts one of the second plurality of laminations.

However, Filatov further discloses that the first plurality of laminations (from “50”, [0047]) of each is coupled (see fig. 1) to the second plurality of laminations (from “42” and/or “46”, [0045]) such that a portion of each of the first plurality of laminations (50) contacts one (see fig. 1) of the second plurality of laminations (“42” and/or “46).


Regarding claim 35, Ley in view of Filatov and Favre discloses the flux machine of claim 30, wherein the first plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a first channel (see annotated fig. 3B), and wherein a first portion (see annotated fig. 3B) of each coil (122) is at least partially disposed within the first channel (see annotated fig. 3B) of its core (128).

    PNG
    media_image6.png
    499
    557
    media_image6.png
    Greyscale

Regarding claim 36, Ley in view of Filatov and Favre discloses the flux machine of claim 35, wherein the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a second channel (see annotated fig. 3B above), and wherein a second portion 

Regarding claim 37, Ley in view of Filatov and Favre discloses the flux machine of claim 36, wherein the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) of each core (128) defines a third channel (see annotated fig. 3B above), and wherein a third portion (see annotated fig. 3B above) of each coil (122) is at least partially disposed within the second channel (see annotated fig. 3B above) of its core (128).

Regarding claim 38, Ley in view of Filatov and Favre discloses the flux machine of claim 37, wherein the first channel (see annotated fig. 3B above) defined by the first plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection) is generally perpendicular to the second channel (see annotated fig. 3B above) and the third channel (see annotated fig. 3B above) defined by the second plurality of laminations (by applying Filatov’s teachings, see claim 20 rejection).

Regarding claim 39, Ley in view of Filatov and Favre discloses the flux machine of claim 30, wherein the first core portion (128a) of each core includes (i) a first peripheral portion (right edge when looking from a side view, see “FPP” in annotated fig. 3B) disposed about a first portion of a periphery of its corresponding coil (122) and (ii) a first central portion (lower central edge, see “FCP” in annotated fig. 3B) disposed within its corresponding coil (122), and wherein the second core portion (128b) of each core includes (i) a second peripheral portion (left edge, see “SPP” in annotated fig. 3B) disposed about a second portion of the periphery of its corresponding coil (122), (ii) a third peripheral portion (right edge, see “TPP” in annotated fig. 3B) disposed about a third portion of the periphery of its corresponding coil (122), and (iii) a second central portion (lower central edge, see “SCP” in annotated fig. 3B) disposed within its corresponding coil (122).

    PNG
    media_image7.png
    470
    640
    media_image7.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ALEXANDER MORAZA/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834